Citation Nr: 0822988	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  06-27 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to a service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  

The veteran filed a motion to advance on docket in June 2008.  
In July 2008, the Board granted the veteran's motion.

In a rating decision dated in December 2006, the RO found the 
veteran incompetent to handle disbursement of funds.  For the 
purpose of this appeal, the term "veteran" includes his 
fiduciary.


FINDINGS OF FACT

1.  The veteran's only service-connected disability is 
intervertebral disc disease, post-operative, with sciatic 
neuritis, which is evaluated as 60 percent disabling.  

2.  The medical evidence of record does not indicate that the 
veteran's service-connected disability has rendered him 
unemployable under VA guidelines.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, and 4.16 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2007).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159(a)-(c) (2007).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that VA has no further duty to notify prior 
to Board adjudication.  Prior to initial adjudication of the 
veteran's claim, the RO provided notice to the veteran in 
correspondence dated in December 2005.  In that 
correspondence, the RO advised the veteran of what the 
evidence must show to establish entitlement to a TDIU.  The 
RO advised the veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to the claim, including which 
portion of the information and evidence necessary to 
substantiate the claim was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  In response, the veteran submitted a statement from 
his son and private medical records in support of his claim.   

In correspondence dated in March 2006, the RO informed the 
veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
also explained how the disability rating and effective date 
are determined.  Although the AOJ did not provide notice of 
these elements until after initial adjudication of the claim, 
it readjudicated the claim and issued a supplemental 
statement of the case in August 2006.  The issuance of such 
notice followed by a readjudication of the claim remedied any 
timing defect with respect to issuance of compliant notice.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  

The Board also finds that the AOJ has satisfied VA's duty to 
assist.  The RO has provided the veteran with a VA 
examination, a report of which has been associated with the 
claims file.  The veteran has not made either the RO or the 
Board aware of any pertinent evidence that has not already 
been associated with the claims file.  The Board finds that 
VA has satisfied its duty to assist the veteran in developing 
the facts pertinent to his claim.  Accordingly, the Board 
will proceed with appellate review.

A Total Disability Rating Based On Individual Unemployability

The veteran contends that he is unable to maintain 
substantially gainful employment due to his service-connected 
disability and therefore, is entitled to a TDIU.  The Board 
disagrees with this claim.  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16 (2007).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 
3.340(a)(1), 4.15 (2007).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2007).  

Where a veteran meets the schedular criteria for 
consideration of unemployability under 38 C.F.R. § 4.16(a), 
the only remaining question is whether the veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities.  In determining 
unemployability status, the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the required percentages for 
service-connected disabilities are met and the service-
connected disabilities are found to render the veteran 
unemployable.  38 C.F.R. § 4.16(a) (2007).  

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 316, 363 (1993).  

The evidence shows that the veteran's service-connected 
disability meets the threshold schedular criteria for a TDIU.  
Here, the veteran is service-connected for intervertebral 
disc disease, post-operative, with sciatic neuritis, which is 
evaluated as 60 percent disabling.  

Although the veteran's overall combined disability rating is 
60 percent, the evidence does not show that he is unable to 
secure or follow a substantially gainful occupation as a 
result of the service-connected disability.  38 C.F.R. § 
4.16(a) (2007).  

The relevant medical evidence consists primarily of treatment 
records from Owatonna Hospital and Owatonna Clinic, and a VA 
examination report.  According to the records from Owatonna 
Hospital, the veteran presented to the Emergency Room in 
November 2005 after falling and breaking his arm.  The 
veteran was admitted for several days.  In the discharge 
summary, Dr. R.W. described the veteran's prognosis as 
"guarded" mainly on the basis of his dementia.  Dr. R.W. 
also noted the veteran had been less and less ambulatory 
within the six months prior to admission and even had 
difficulties transferring out of a chair.  Dr. R.W. 
considered the veteran's social situation at home to be 
compromised, "in a large part predominantly related to the 
patient's dementia."  Despite a thorough discussion of the 
veteran's generalized weakness and impaired ambulation, Dr. 
R.W. did not mention a back disability.  

The veteran was again admitted to Owatonna Hospital in 
January 2006, this time for shortness of breath.  In the 
discharge summary of that admission, Dr. R.K. noted the 
veteran's dementia, which he described as "significant."  
In addition, Dr. R.K. mentioned multiple other diagnoses.  
Notably, a back disability was not one of them.  

Throughout November 2005 and January 2006, the veteran was 
seen numerous times in the Owatonna Clinic, including by the 
orthopaedics and internal medicine services.  In the notes of 
these visits, his examining physicians noted multiple 
diagnoses including: atrial flutter, congestive heart 
failure, possible kidney stones, dementia, generalized 
weakness, a recent left humerus fracture, previous history of 
weight loss, hypothyroidism on replacement, pulmonary 
hypertension, possible diabetes mellitus, and atrial 
fibrillation.  Notably, a back disability was not among the 
numerous chronic medical problems mentioned in these notes 
either.  It is unlikely that a back disability so severe as 
to render the veteran unemployable would not be listed as a 
chronic medical problem.  

The VA examination report confirms that the veteran is 
unemployable.  In the report, Dr. R.B. stated that the 
veteran was bound to a nursing home and would have to have 
"just about everything done for him."  The report does not, 
however, support a finding that such unemployability is by 
reason of the service-connected back disability.

The examining physician acknowledged the difficulties in 
conducting a thorough examination because of the veteran's 
cognitive problems and general poor physical condition.  
Despite the limited information obtained from the physical 
examination, it is apparent that the back disability alone 
has not rendered the veteran unemployable for the following 
reasons.  First, according to the report the veteran denied 
current problems with his lumbosacral spine.  Second, the 
doctor also observed that the veteran was in a wheelchair, 
but noted that this was due to a fractured humerus.  Third, 
regarding the veteran's cognitive problems, these were due to 
the veteran's dementia, which the doctor described as 
"significant."  Because of this, the doctor explained, 
abstract thought, analytical ability, ability to follow 
instructions, and memory were virtually non-existent.  Last, 
Dr. R.B. mentioned a total of a dozen diagnosed conditions.  
As for the veteran's service-connected back disability, which 
he called "traumatic injury to the lumbosacral spine with 
degenerative disk disease, operated, L4-L5 with residual to 
include sciatic radiculopathy on the left," he noted this 
diagnosis only "by history."  This indicates to the Board 
that it was not a significant contributor to the veteran's 
overall disability picture.  

In an Informal Hearing Presentation, dated in July 2008, the 
veteran's representative acknowledged that the veteran had 
dementia, but stated that his service-connected back 
disability had worsened before his onset of dementia.  The 
representative also cited the records from Owatonna Hospital 
and argued that these records demonstrated his service-
connected back disability was the basis for his 
unemployability.  Specifically, the representative noted that 
the hospital records showed the veteran had become 
increasingly less ambulatory and that his condition rendered 
him unable to safely live independently.  The representative 
also challenged the adequacy of the VA examination report and 
alleged that the VA examiner failed to provide enough 
information on the veteran's service-connected back 
disability and its effect on employment.  

The Board finds no merit in these contentions.  The Board 
acknowledges that the rating for the veteran's service-
connected back disability was increased from 20 percent to 60 
percent in December 1994, which was before his onset of 
dementia.  An increase in severity in the service-connected 
back disability, however, does not necessarily show that it 
rendered him unemployable.   

Regarding the contention that the hospital records from 
Owatonna Hospital demonstrated his service-connected back 
disability was the basis for his unemployability, the medical 
evidence does not support this assertion.  As noted, the 
veteran's treating physicians repeated referred to his non-
service-connected dementia and other health problems, yet 
made no mention of his back disability.  

As for the adequacy of the VA examination report, despite 
that the VA examiner was unable to conduct a thorough 
examination of the lumbosacral spine, the information in the 
report demonstrated that the examination was conducted to the 
fullest extent possible.  The VA physician confirmed he had 
reviewed the veteran's claims file.  The VA physician also 
described the history of the veteran's service-connected back 
disability, including the initial treatment he received for 
it.  As for current examination findings, the physician 
described the veteran's gait, noted the absence of pain to 
palpation, muscle spasm, or scoliosis, and that sensation was 
normal except in the lower leg.  The physician also discussed 
radiologic and laboratory findings.  As for the effect the 
service-connected back disability had on employability, for 
reasons explained above, the information contained in the 
report demonstrates that it was not the opinion of the VA 
physician that such disability alone rendered the veteran 
unemployable.  

To the extent that the veteran's service-connected disability 
interferes with his employability, such interference is 
accounted for in the 60 percent rating.  Hence, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2007) 
for assignment of an extraschedular evaluation.  Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claim; 
therefore, that doctrine is not for application in this case.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

A total disability rating based on individual unemployability 
is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


